Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
The disclosure is objected to because of the following informalities:
 Throughout the specification, “map data 50” is referred to. However, there is no element in the drawings labeled as such. Fig. 5A shows an illustration titled “Map data”, but lacks the numerical index.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. US 20170234689 A1 (hereinafter Gibson).

Gibson discloses a danger spot identification device ([0039] "The computing device 102 may use the information from the data sources 104, 106 to generate values that may be used to calculate an estimated route risk.") comprising:
a past information acquisition unit for acquiring past Information which is generated on the basis of an event in the past and is used for identifying a danger spot, and which includes information related to the event ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.");
a surrounding information acquisition unit for acquiring surrounding information related to a surrounding situation of a moving object ([0108] "In addition, an autonomous or semi-autonomous vehicle may use the real-time information to alter the manner in which it operates in autonomous or semi-autonomous mode. For instance, if fog is detected an autonomous or semi-autonomous vehicle may turn on fog lamps...");
and a danger spot identification unit for identifying a danger spot within a region of movement of the moving object, on the basis of the past information and the surrounding information. ([0110] "In another example, an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it." See also [0005], [0006], [0020] and fig. 11)

With regard to claim 2, Gibson discloses the danger spot identification device according to claim 1,
wherein the past information includes information related to an occurrence of an accident in the past ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route."),
and wherein the danger spot identification unit identifies a danger spot on the basis of past information on a region at the time of the accident where the accident occurred, and on the surrounding information. ([0040] "Some examples of accident information include, but are not limited to… pedestrian involved, wildlife involved, type of wildlife involved, speed of vehicle at time of incident, direction the vehicle was traveling immediately before the incident occurred, date of incident, time of day, night/day indicator (i.e., whether it was night or day at the time of the incident), temperature at time of incident, weather conditions at time of incident...")

Gibson discloses the danger spot identification device according to claim 2,
wherein the past information includes information related to a relevant moving object. which is a moving object related to the accident, and a planimetric feature, the relevant moving object and the planimetric feature facing each other across a road ([0040] "Some examples of accident information include, but are not limited to… impact type (e.g., collision with another automobile, collision with cyclist, collision with pedestrian, collision with animal, collision with parked car, etc.)… and location (e.g., geographic coordinates, closest address..." Examiner notes that the past accident-related information as disclosed by Gibson includes a pedestrian or animal (i.e. a moving object) and the closest address (i.e. a planimetric feature facing the moving object across the road.)), and
wherein the danger spot identification unit identifies a danger spot on the basis of a degree of similarity between a surrounding situation indicated by the surrounding information ([0111] "Moreover, the actions taken by the vehicle which are based on real-time information may also be based on information regarding the driver and the driver's personal reactions to situations, insurance information regarding past drivers, accidents and claims, and driver preferences, among other things." Examiner notes that Gibson discloses actions taken by the vehicle (in reaction to an identified danger spot) are based on information regarding past accidents.)
and a positional relationship between the relevant moving object and the planimetric feature in the region where the accident occurred. ([0040] "Some examples of accident information include, but are not limited to… impact type (e.g., collision with another automobile, collision with cyclist, collision with pedestrian, collision with animal, collision with parked car, etc.)… and location (e.g., geographic coordinates, closest address..." Examiner notes that the past accident-related information as disclosed by Gibson includes a pedestrian or animal (i.e. a moving object) and the closest address (i.e. a positional relationship between the moving object and planimetric feature.))

With regard to claim 7, Gibson discloses a danger spot identification method in a danger spot identification device ([Abstract] "The method mitigates the risks associated with driving by assigning real-time risk values to road segments…")
which includes a past information acquisition unit ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route."),
a surrounding information acquisition unit ([0108] "In addition, an autonomous or semi-autonomous vehicle may use the real-time information to alter the manner in which it operates in autonomous or semi-autonomous mode. For instance, if fog is detected an autonomous or semi-autonomous vehicle may turn on fog lamps..."),
and a danger spot identification unit ([0039] "The computing device 102 may use the information from the data sources 104, 106 to generate values that may be used to calculate an estimated route risk."), the danger spot identification method comprising:
a first step in which the past information acquisition unit acquires past information which is generated on the basis of an event in the past and is used for identifying a danger spot, and which includes information related to the event ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.");
a second step in which the surrounding information acquisition unit acquires surrounding information related to a surrounding situation of a moving object ([0108] "In addition, an autonomous or semi-autonomous vehicle may use the real-time information to alter the manner in which it operates in autonomous or semi-autonomous mode. For instance, if fog is detected an autonomous or semi-autonomous vehicle may turn on fog lamps..."); and
a third step in which the danger spot identification unit identifies a danger spot within a region of movement of the moving object, on the basis of the past information and the surrounding information. ([0110] "In another example, an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it." See also [0005], [0006], [0020] and fig. 11)

With regard to claim 8, Gibson discloses a non-transitory computer readable medium storing a program which causes a computer to execute a danger spot identification method in a danger spot identification device ([0054] "…a computer-readable medium storing computer-executable instructions…") including
a past information acquisition unit ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route."),
a surrounding information acquisition unit ([0108] "In addition, an autonomous or semi-autonomous vehicle may use the real-time information to alter the manner in which it operates in autonomous or semi-autonomous mode. For instance, if fog is detected an autonomous or semi-autonomous vehicle may turn on fog lamps..."),
and a danger spot identification unit ([0039] "The computing device 102 may use the information from the data sources 104, 106 to generate values that may be used to calculate an estimated route risk."), the program comprising:
a first step in which the past information acquisition unit acquires past information which is generated on the basis of an event in the past and is used for identifying a danger spot, and which includes information related to the event ([0093] "Referring to FIG. 7, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident." [0042] "Accident information associated with vehicle accidents may be stored in a database format and may be compiled per road or route segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road or route segment, including but not limited to an intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.");
a second step in which the surrounding information acquisition unit acquires surrounding information related to a surrounding situation of a moving object ([0108] "In addition, an autonomous or semi-autonomous vehicle may use the real-time information to alter the manner in which it operates in autonomous or semi-autonomous mode. For instance, if fog is detected an autonomous or semi-autonomous vehicle may turn on fog lamps..."); and
a third step in which the danger spot identification unit identifies a danger spot within a region of movement of the moving object, on the basis of the past information and the surrounding information. ([0110] "In another example, an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it." See also [0005], [0006], [0020] and fig. 11)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable
over Gibson in view of Aoki et al. US 20190031198 A1 (hereinafter Aoki).

	With regard to claim 1, Gibson discloses the danger spot identification device according to claim 3,
	Gibson does not explicitly disclose the following elements. However, Aoki does disclose wherein the information related to a planimetric feature includes information related to relevance between a first facility and a second facility facing each other across a road ([0027] "Examples of such information on road configurations include information on sidewalks, roadside strips, and median strips. For example, in the example illustrated in FIG. 2, sidewalks SW1 and SW2 and a median strip M are stored in the database 140 as the information on the road configurations." [0065] "In this configuration, for example, the control device 160 may use the crossing possibility determination function to acquire the correspondence relationship between the signal indication of the traffic signal for vehicles and the signal indication of the traffic signal for pedestrians..." Examiner notes that under broadest reasonable interpretation "facility" can include sidewalks, median strips, crosswalks, and vehicle and pedestrian traffic signals.), and
wherein the danger spot identification unit identifies a danger spot on the basis of a surrounding situation indicated by the surrounding information and relevance between the first facility and the second facility in a region where an accident occurred. ([0065] "In this configuration, for example, the control device 160 may use the crossing possibility determination function to acquire the correspondence relationship between the signal indication of the traffic signal for vehicles and the signal indication of the traffic signal for pedestrians..." [0068] "...the crossing possibility determination function can serve to determine that crossing of the second pedestrian crosswalk C2 is possible and crossing of the second pedestrian crosswalk C3 is not possible." Examiner notes that Aoki discloses a crossing possibility determination function (i.e. a danger spot identification unit) identifies a danger spot on the basis of a surrounding situation (i.e. the presence of sidewalks, crosswalks, and pedestrians) indicated by surrounding information and relevance between the first and second facility (i.e. the correspondence relationship between the traffic signal for vehicles and pedestrians).)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the danger spot identification device as disclosed by Gibson by adding the information and relevance between two facilities as disclosed by Aoki in order to obtain context for a situation and better anticipate a road crossing by an object, animal or pedestrian.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664